PER CURIAM.
In accord with our prior mandate issued upon a previous full appeal in this cause [Casas v. Rosell, 359 So.2d 491 (Fla.3d DCA 1978)], the judgment under review is reversed and the cause remanded to the trial court with directions to enter a judgment for the plaintiff. The amount of the judgment shall be determined by the trial court based either upon the previous evidence adduced in this cause at the final hearing or upon taking additional testimony [which may include an accounting] or both. In any event, the trial court shall enter a judgment for the plaintiff in an amount no less than $37,000 plus interest which was admitted by the defendant/appellee Rafael Rosell at the trial in this cause as being the minimum amount which he owes to the plaintiff/appellant Jose A. Casas.
It is so ordered.